Barnard, P. J.
This case presents but a single question. The action was to enforce a lien for labor. The work was commenced under a written contract to pías ter a house for an agreed sum, in April, 1872. The plaintiff did other work by order of defendant, from time to time during the summer, and the last work was done, as testified by him, on the 14th of August, 1872. The lien was filed September 7, 1872.
The defendant asked the court to charge the jury as matter of law, that all of the work done previous to thirty days before the lien was filed must be excluded. The court declined so to charge, and this is the single error alleged. The lien act gives liens for labor done, provided the notice is filed within thirty days after the performance and completion of such labor. The plaintiff’s evidence tended to establish that the work was done on the same premises, and was done by order of defendant, during the period in which the work was done under the written contract, and, subsequently; that it was all really one piece of work, although the items were directed and done at different times, between April and the 14th of August. If the plaintiff was to be credited, he was entitled, under the lien act, to all his labor. Chap. 558, Laws of 1869.
The county judge, therefore, properly refused to charge as requested, and the judgment should be affirmed, with costs.

Judgment affirmed.